12/14/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0220



                             No. DA 20-0220

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

PAUL RUSSELL SMITH,

           Defendant and Appellant.

                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 15, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               December 14 2020